           Case 7:20-cv-00763-CS Document 11 Filed 07/02/20 Page 1 of 2

Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
cpatalano@spencersheehan.com                                    tel. 516.303.0552     fax 516.234.7800

                                                             July 2, 2020
District Judge Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                                   Re: 7:20-cv-00763-CS
                                                       Twohig v. Shop-Rite Supermarkets, Inc.
Dear District Judge Seibel:

         This office represents the plaintiff. On Friday, June 19, 2020, defendant served and filed
a letter seeking a pre-motion conference for filing a motion to dismiss the complaint pursuant to
Fed. R. Civ. P. 12(b)(6). In accordance with your Honor’s Individual Rules, plaintiff is required to
submit a letter setting forth its position one week prior to the scheduled conference on Thursday,
July 9, 2020.

        In accordance with your Honor’s Individual Rules and Fed. R. Civ. P. 15(a)(1)(B), plaintiff
shall amend the complaint on or before Friday, July 10, 2020. Solis v. McAleenan, No. 19-cv-5383
(S.D.N.Y. Dec. 5, 2019) ("Under Rule 15(a)(1)(B), a plaintiff has 21 days after the service of a
motion under Rule 12(b) to amend the complaint once as a matter of course."); Martinez v. LVNV
Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30, 2016); M.E.S., Inc.
v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan. 6, 2014), *2 (noting
that a plaintiff's amendment as of right in response to defendant's pre-motion letter seeking
dismissal "allow[s] for the more efficient use of the Court's time and resources because the Court
need only meet with the Parties once…and the need for the motion may be obviated if the amended
pleading deals with Defendants' concerns."). Thank you.


                                                             Respectfully submitted,

                                                             /s/Christopher Patalano
                                                             Christopher Patalano
          Case 7:20-cv-00763-CS Document 11 Filed 07/02/20 Page 2 of 2



                                      Certificate of Service

I certify that on July 2, 2020, I served and/or transmitted the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                   CM/ECF            First-Class        Email             Fax
                                                        Mail
 Defendant’s Counsel                   ☒                 ☐                ☐               ☐
 Plaintiff’s Counsel                   ☒                 ☐                ☐               ☐
 Courtesy Copy to Court                ☐                 ☐                ☐               ☐


                                                             /s/ Christopher Patalano
